Case 2:20-cv-12251-MAG-RSW ECF No. 1, PagelD.1 Filed 08/19/20 Page 1 of 12

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA, ex rel
KEVIN LEE, appearing QUI TAM Case No.

Plaintiff/Relator, Hon.

v

JOSEPH BIRD, ANTHONY DIETZ, BRIAN
MAHANY, SHAREEF ABDOU, MAHANY &
ERTL, LLC, DAVID G. WASINGER,

THE WASINGER LAW GROUP, PC

and EDWARD J. O’DONNELL,

Defendants.

VERIFIED COMPLAINT
Filed Under Seal
Relator Kevin Lee brings this qui tam action, and related causes of action, on behalf of the
United State of America, against Joseph Bird, Anthony Dietz, Brian Mahany, Shareef Adbou,
Mahany & Ertl, LLC, David G. Wasinger, The Wasinger Law Group, P.C. and Edward J.

O’Donnell alleging as follows:

INTRODUCTION

1. This is a qui tam action under the False Claims Act (“FCA”) by the United States
of America, by relator, Kevin Lee, to recover treble damages and civil penalties
under the FCA, as amended, 31 USC § 3729, et seq. arising from false claims
against the United States in connection with a prior false claims lawsuit titled
United States of America, ex rel, Edward O’Donnell, appearing QUI TAM v
Countrywide Financial Corp. et, al, Case No. 14-cv-04038, USDC SDNY. (The

2014 O’Donnell case).
Case 2:20-cv-12251-MAG-RSW ECF No. 1, PagelD.2 Filed 08/19/20 Page 2 of 12

2. This action also seeks to recover treble damages and civil penalties under the FCA,
31 USC § 3729, et seq. arising from false claims against the United States in
connection with a prior false claims lawsuit titled United States of America ex rel.
Shareef Abdou v Countrywide Financial Corp. et, al, Bank of America, N.A. et, al,
14-cv-00268, US DIST CT, SDNY. (the “Abdou Complaint’).

THE O’DONNELL LAWSUIT

3, In the 2014 case, O’Donnell made claims under the FCA against Countrywide
Financial, Corp., Countrywide Home Loans, Inc., Countrywide Bank, FSB, Bank
of America Corp. and Bank of America, N.A. (“BOA”). That Complaint is
attached hereto as Exhibit A.

4. Paragraph 12 of the 2014 Complaint states that “The allegations in this suit are not
based on prior public disclosure of allegations or transactions in a criminal, civil,
or administrative hearing, lawsuit or investigation...”

5. Prior to the 2014 case, O’Donnell had filed a claim under the FCA titled United
States of America, ex rel, Edward O’Donnell, appearing QUI TAM v Bank of
America Corp., successor to Countrywide Financial Corporation, Countrywide
Home Loans, Inc., and Full Spectrum Lending, Case No. 12-cv-01422, USDC
SDNY. (The 2012 case). That Complaint is attached hereto as Exhibit B.

6. The FCA allegations in the 2012 case were pursuant to nearly identical conduct
alleged in the 2014 case.

7. While the 2012 case was ultimately successful under FIRREA claims at the District
Court level, the FCA claims were dismissed with prejudice on May 8, 2013. See

Order, Exhibit C.
Case 2:20-cv-12251-MAG-RSW ECF No. 1, PagelD.3 Filed 08/19/20 Page 3 of 12

10.

11.

12.

13.

14.

15.

Despite the dismissal with prejudice on the FCA claims in 2013, O’ Donnell brought
claims under the FCA in 2014 for the same conduct.

The 2014 case was originally filed under seal on June 4, 2014. Amazingly, in
August of 2014, it was announced that the case was settled. O’Donnell and his
attorney, David G. Wasinger were awarded $56 million dollars under the provisions
of the FCA,

O’Donnell’s filing of a lawsuit for conduct that was previously litigated in another
action and subsequent claim for payment, is a violation of the FCA.

In no event may a person bring an action under the FCA “which is based upon
allegations or transactions which are the subject of a civil suit...in which the
Government is already a party.” 31 USC §3730(e)@G).

The United States of America was a party to the 2012 O’Donnell lawsuit. See
Exhibit D, Amended Complaint.

Additionally, the 2014 O’Donnell FCA claims are barred by res judicata.

As previously stated, O’Donnell alleged in paragraph 12 of the 2014 Complaint
that “The allegations in this suit are not based on prior public disclosure of
allegations or transactions in a criminal, civil, or administrative hearing, lawsuit or
investigation...” See Exhibit B.

The FCA provides that a person who “knowingly presents, or causes to be
presented, a false or fraudulent claim for payment or approval” is liable to the

United States Government. 31 USC §3729(a)(1)(A).
Case 2:20-cv-12251-MAG-RSW ECF No. 1, PagelD.4 Filed 08/19/20 Page 4 of 12

16.

17.

18.

19.

20.

21.

22.

23.

The FCA also provides that a person who “knowingly makes, uses, or causes to be
made or used, a false record or statement material to a false or fraudulent claim” is
liable to the United States Government. 31 USC §3729(a)(1)(B).
Defendants “knowingly” submitted a false claim for payment as defined under the
FCA when they requested an award of a portion of a BOA settlement. Defendants
O’Donnell and Wasinger did in fact receive a payment of $56 million in the BOA
settlement.
Defendants filed the 2014 lawsuit with the anticipation of getting paid for
allegations that were already disclosed and dismissed in the 2012 lawsuit.

THE ABDOU LAWSUIT
The Abdou Complaint was filed on January 14, 2014. Abdou was represented by
Defendants herein, Joseph Bird, Anthony Dietz and Brian Mahany.
The Abdou Complaint should have been barred for the same reasons the O’Donnell
Complaint should have been barred i.e the information was already public and
litigated in the O’Donnell 2012 lawsuit.
As with the O’ Donnell matter, the Abdou Complaint settled relatively quickly, with
Abdou and his counsel receiving $48 million from the United States Government.
The Abdou Complaint remains sealed, even though the court ordered for it to be
unsealed.
Abdou is currently suing his former counsel, and Defendants herein, claiming that
they did little work for such a large payment. Abdou v Mahany, et, al 19-cv-01824

(USDC SDNY). (the “Mahany lawsuit”). Upon information and belief, Abdou
Case 2:20-cv-12251-MAG-RSW ECF No. 1, PagelD.5 Filed 08/19/20 Page 5 of 12

24.

25.

26.

27.

28.

29.

30.

received $32 million from the BOA settlement, and is now suing his attorneys for
the approximately $16 million paid to Bird, Dietz and Mahany.
Abdou confesses in the Mahany lawsuit that he or his counsel were contacted by
the DOJ in the Fall of 2013 and advised that the Government intended to file suit
against “the Bank” and “if Mr. Abdou did not want to miss his opportunity to be a
relator under the FCA — and to recover a percentage of the government’s recovery
~ he needed to file an action under the FCA immediately.” See paragraph 46 of the
Mahany lawsuit, attached as Exhibit E.
Defendant Mahany confessed this same arrangement in a deposition on April 10,
2015 in a deposition in another lawsuit. The Abdou Complaint was filed at the
suggestion of the U.S. Attorney’s Office. See Exhibit F, page 46, lines 7-14.
Abdou complains that his attorneys received “over $15 million in attorneys’ fees
for doing little, if any, work on the FCA case...” Exhibit E, paragraph 76.
All of the foregoing supports the correspondence from Relator herein, Kevin Lee,
to the United States Government that the Abdou and O’Donnell complaints and
subsequent awards were improper and barred by the FCA.

JURISDICTION AND VENUE
Plaintiff/Relator Kevin Lee is a citizen of the United States and resides in the State
of Michigan.
Defendant Joseph Bird is an attorney in Michigan, conducting business in
Birmingham, Michigan and he resides in Michigan.
Defendant Anthony Dietz is an attorney in Michigan, conducting business in

Milford, Michigan and he resides in Michigan.
Case 2:20-cv-12251-MAG-RSW ECF No. 1, PagelD.6 Filed 08/19/20 Page 6 of 12

31.

32.

33.

34.

35.

36.

37.

38.

Upon information and belief Defendant Shareef Abdou resides in Tarzana,

California.

Upon information and belief, Defendant Brian Mahany resides in Belleair Bluffs,

Florida.

Upon information and belief, Mahany & Ertl, LLC was a Wisconsin limited

liability company and at all times relevant conducted business in Walled Lake,

Michigan via Joseph Bird and Anthony Dietz. Mahany & Ertl, LLC dissolved in

2015.

Upon information and belief Defendant Edward J. O’ Donnell resides in Pittsburgh,

Pennsylvania.

Upon information and belief Defendant David G. Wasinger resides in St. Louis,

Missouri.

At all times relevant Defendant, The Wasinger Law Group, P.C. was located in St.

Louis, Missouri.

This Court has subject matter jurisdiction over this action pursuant to 28 USC

§1331, and the FCA, particularly 31 USC §3732(a), which specifically confers

jurisdiction over actions brought pursuant to 31 USC §3729 and §3730, and further,

two of the Defendants and Relator are located within this District.
CONDITIONS PRECEDENT

Pursuant to 31 USC §3729 et seq, this Complaint is to be filed in camera and under

seal and is to remain under seal for a period of at least sixty days and shall not be

served on Defendants until the Court so orders. Further, the United States

Government may elect to intervene and proceed with the action within the sixty-
Case 2:20-cv-12251-MAG-RSW ECF No. 1, PagelD.7 Filed 08/19/20 Page 7 of 12

39.

40.

4].

42.

43.

44.

45.

day time frame after it receives both the Complaint and the material evidence

submitted to it.

Further, the Relator herein is an original source under the aforementioned statute.

As more fully set forth in this Complaint, Relator has direct and independent

knowledge of the information on which the allegations herein are based. Relator

has independent knowledge that the 2014 O’Donnell FCA lawsuit and the 2014

Adbdou lawsuit were barred because of prior public disclosure and prior

government action and did not qualify for an award to the Relators.

The Relator is the first person to reveal the improper nature of the Abdou Complaint

and O’Donnell 2014 Complaint from non-public information.

Relator has voluntarily provided material information alleged herein to the Federal

Government before filing this action.

Contemporaneous with filing this Complaint, Relator is serving a copy of same

upon the United States together with all material evidence and information he

possesses, pursuant to the requirements of 31 USC §3730(b)(2).

Relator has complied with all other conditions precedent to bringing this action.
ALLEGATIONS COMMON TO ALL COUNTS

Relator incorporates the preceding paragraphs as if more fully set forth herein.

Relator herein was previously involved with a separate qui tam action titled United

States of America v Allied Home Mortgage Corp, \1-cv-05443, USDC, SDNY.

Later transferred to the Southern District of Texas and assigned case No. 12-cv-

02676.
Case 2:20-cv-12251-MAG-RSW ECF No. 1, PagelD.8 Filed 08/19/20 Page 8 of 12

46.

47.

48.

49.

50.

S51.

The Allied Mortgage lawsuit involved the same issues as the 2012 and 2014
O’Donnell lawsuits and the Abdou Complaint, only different parties. The issues
involved government-backed mortgages and the practices of financial institutions
that led to the mortgage crisis of 2008.

Relator’s participation in the investigation and civil prosecution of financial
institutions made him and the counsel involved privy to correspondence from the
U.S Attorney’s Office, SDNY, including emails, that were not known to the public.
As part of Relator’s participation in the Allied Mortgage lawsuit he was privy to
telephone calls between the Department of Justice and attorneys representing
Plaintiffs in the Allied matter as well as the related lawsuit titled United States of
America ex, rel. Shareef Abdou v Countrywide Financial Corp. et, al, Bank of
America, N.A. et, al, 14-cv-00268, US DIST CT, SDNY and the O’Donnell
litigation.

Relator’s contact with the attorneys involved in representing Plaintiffs in the Allied
Mortgage lawsuit as well as the Abdou lawsuit gave him access to private
conference calls and emails between the Department of Justice and the Plaintiffs’
attorneys

On September 29, 2017 Relator advised the United States Department of Justice of
the wrongful conduct of O’Donnell and his attorney, as well as Abdou and his
attorneys. (See Exhibit G).

On March 28, 2018 the Department of Justice advised Relator that it would not be

pursuing the matter and advised Relator to seek a private attorney for consultation.

(See Exhibit H).
Case 2:20-cv-12251-MAG-RSW ECF No. 1, PagelD.9 Filed 08/19/20 Page 9 of 12

52.

53.

THE FALSE CLAIMS ACT

The False Claims Act provides liability for any person (i) who “knowingly presents,
or cause to be presented, a false or fraudulent claim for payment or approval”; or
(ii) who “knowingly makes, uses, or causes to be made or used, a false record or
statement material to a false or fraudulent claim”; or who “conspires to commit”
such a violation. 31 USC §3729(a)(1)(A)-(C).

The False Claims Act further provides that any person who violates the Act: “is
liable to the United States Government for a civil penalty of not less than [$5,500]
and not more than [$11,000]...plus 3 times the amount of damages which the
Government sustains because of the act of that person” 31 USC §3729(a); see 20
CFR §85.3(a)(9).

COUNT I

Violations of the False Claims Act 31 USC §3729(a)(1)(A), Causing False Claim

54,

55.

56.

57.

58.

Relator incorporates the preceding paragraphs as if more fully set forth herein.
The Relator seeks relief against Defendants under 31 USC §3729(a)(1)(A) of the
False Claims Act.

As set forth above, Defendants knowingly, or acting with deliberate ignorance
and/or with reckless disregard for the truth, presented and/or caused to be presented,
to an officer or employee of the Government, false and fraudulent claims for
payment or approval in connection with the 2014 lawsuits filed by Defendants.
The United States Government paid $56 million to Defendants related to the
wrongful 2014 lawsuit.

The United States Government paid $48 million related to the Abdou lawsuit.
Case 2:20-cv-12251-MAG-RSW ECF No. 1, PagelD.10 Filed 08/19/20 Page 10 of 12

59. By reason of the false claims of Defendants, the United States of America has been
damaged in the amount of $56 million and is entitled to treble damages and a civil
penalty as required by law related to the O’Donnell 2014 lawsuit.

60. By reason of the false claims of Defendants, the United States of America has been
damaged in the amount of $48 million and is entitled to treble damages and a civil
penalty as required by law related to the Abdou lawsuit.

COUNT Il
Violations of the False Claims Act, 31 USC §3729(a)(1)(B), Use of False Statements

61. The Relator seeks relief under Section 3729(a)(1)(B) of the False Claims Act, 31
USC §3729(a)(1)(B).

62. As set forth above, Defendants knowingly, or acting in deliberate ignorance and/or
with reckless disregard of the truth, made, used, or caused to be made or used, false
records and/or statement material to false or fraudulent claims in connection with
the 2014 lawsuits filed by Defendants.

63. The United States Government paid $56 million and $48 million respectively to
Defendants related to the wrongful 2014 lawsuits.

64. By reason of the false records and/or statements of Defendants, the United States
of America has been damaged in the amount of $104 million, and is entitled to
treble damages and a civil penalty as required by law.

COUNT I
Violations of the False Claims Act, 31 USC §3729(a)(1)(C ), Use of False Statements

65. The Relator seeks relief under Section 3729(a)(1)(C ) of the False Claims Act, 31 USC

§3729(a)(1)(C ).

10
Case 2:20-cv-12251-MAG-RSW ECF No. 1, PagelD.11 Filed 08/19/20 Page 11 of 12

66. In the alternative the Wasinger Defendants and Defendants Bird, Dietz and Mahany
conspired to commit a violation of the FCA when they filed the 2014 Complaints on
behalf of their clients.

67. The United States Government paid $56 million to Defendants related to the wrongful

O’Donnell 2014 lawsuit.

68. The United States Government paid $48 million to Defendants related to the wrongful
Abdou lawsuit.

69. By reason of Defendants conspiring to commit a violation of the FCA as set forth in
Counts I and II above, the United States of America has been damaged in the amount of
$104 million related to the O’ Donnell and Abdou lawsuits, and is entitled to treble

damages and a civil penalty as required by law.

WHEREFORE, the Relator respectfully requests that judgment be entered against

Defendants in his favor as follows:

a. A judgment for the United States of America, treble damages, and civil
penalties for the maximum amount allowed by law;

b. An award of costs pursuant to 31 USC §3730(d);

c. An award of attorney fees as allowed by law;

d. Such other and different relief as is just and equitable.

Pursuant to 28 USC § 1746 I declare under penalty of perjury that the foregoing is true and correct.

Executed on: 2 [ 19 ( 2O | ( . f..

Kevin Lee, Relator

 

11
Case 2:20-cv-12251-MAG-RSW ECF No. 1, PagelD.12 Filed 08/19/20 Page 12 of 12

Respectfully submitted,

_/s/ Aaron D. Cox___
Aaron D. Cox (P69346)
Attorney for Relator
23380 Goddard Rd.
Taylor, MI 48180

(734) 287-3664

_/s/ Mark K. Wasvary__

Mark K. Wasvary (P51575)
Attorney for Relator

2401 W. Big Beaver Road, Suite 100
Troy, MI 48084

(248) 649-5667

12
